Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 1 of 30

EXHIBIT “A”
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 2 of 30
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD_ Page 3 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

ORLANDA DEL CARMEN PENA ARITA,§

Individually, as Next Friend of D.M.A. and §

C.M.A., and Representative of the Estate of §

MARCO ANTONIO MUNOZ,
Plaintiffs,

v. CIVIL ACTION NO. 7:19-cv-288

UNITED STATES OF AMERICA,
ALVARO A. GUAJARDO-MARTINEZ,
CHRISTOPHER R. GARZA, ABRAM
LERMA, JORGE FLORES,
UNKNOWN UNITED STATES
CUSTOMS AND BORDER PROTECTION
AGENTS, THE COUNTY OF STARR,
TEXAS, RENE “ORTA” FUENTES,
HECTOR LOPEZ III], CRECENCIO
GALVAN, SAMMY MARROQUIN,
EVELARIO GARZA, JOSE GALVAN IIT,
RAUL GARCIA, CLYDE GUERRA,
JAVIER VELA, ALEX GARCIA,
AND UNKNOWN
STARR COUNTY DETENTION
OFFICERS,

Defendants.

OP OD 402 60D GO? 402 40D 60? 6On 6OR On 80° LOD 6 60D GOD 6 80 600 CO 6 6

 

SECOND AMENDED COMPLAINT

 

Plaintiff, ORLANDA DEL CARMEN PENA ARITA brings this complaint on her own
behalf, as Next Friend of her children D.M.A. and C.M.A., and on behalf of her deceased husband,
Marco Antonio Mufioz, for violations of Mr. Mufioz’s civil rights against the UNITED STATES
OF AMERICA, ALVARO A. GUAJARDO, in his individual capacity , CHRISTOPHER R.
GARZA in his individual capacity, JORGE FLORES, in his individual capacity and ABRAM

LERMA, in his individual capacity, requesting relief under the United States Constitution, the

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al. - Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 4 of 30

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b) and 2672, and against the COUNTY
OF STARR, TEXAS, RENE “ORTA” FUENTES, in his official capacity as Starr County Sheriff,
HECTOR LOPEZ II, in his individual capacity and official capacity as an employee of the
COUNTY OF STARR, TEXAS, CRECENCIO GALVAN, in his individual capacity and official
capacity as an employee of the COUNTY OF STARR, TEXAS, SAMMY MARROQUIN, in his
individual capacity and official capacity as an employee of the COUNTY OF STARR, TEXAS,
EVELARIO ISSAC GARZA in his individual capacity and official capacity as an employee of the
COUNTY OF STARR, TEXAS, JOSE GALVAN III, in his individual capacity and official
capacity as an employee of the COUNTY OF STARR, TEXAS, RAUL GARCIA, in his individual
capacity and official capacity as an employee of the COUNTY OF STARR, TEXAS, CLYDE
GUERRA, in his individual capacity and official capacity as an employee of the COUNTY OF
STARR, TEXAS, JAVIER VELA, in his individual capacity and official capacity as an employee
of the COUNTY OF STARR, TEXAS, ALEX GARCIA, in his individual capacity and official
capacity as an employee of the COUNTY OF STARR, TEXAS, and unknown COUNTY OF
STARR, TEXAS employees in their individual and official capacities, under 42 U.S.C. § 1983 and

the Americans with Disabilities Act (“ADA”) and Rehabilitation Act (“RA”).
BACKGROUND

iF Marco Antonio Mufioz (hereinafter “Mr. Mufioz”) died a horrible and preventable death
as a result of being forcibly separated from his family by federal agents.

Zs Plaintiff Orlanda del Carmen Pefia Arita (hereinafter “Plaintiff” or “Ms. Pefia”) brings this
action on her own behalf, on behalf of her children, and on behalf of the Estate of Mr. Mufioz,

having suffered through the callous and cruel effects of the federal government’s Zero Tolerance

Orlanda del Carmen Peiia Arita v. USA & County of Starr, Texas, et. al. - Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 5 of 30

and family separation policies. Before the nation’s attention was fixed on the horrors of family
separations in South Texas, the Zero Tolerance policy was already being used as a weapon against
families seeking refuge in the United States when Ms. Pefia and her family arrived in South Texas
in May 2018.

oy The unnecessary infliction of mental and emotional violence upon immigrant and asylum-
seeking families through forced separation has caused trauma that will last long after families leave
the custody of the United States Government. The decision to intentionally separate Mr. Mufioz
from Plaintiff and their child, D.M.A., caused all three to suffer unimaginable emotional harm.
Due to the acts and omissions of Defendants, these memories of pain and sorrow will be Plaintiff
and D.M.A.’s final memories of Mr. Mufioz.

4, The wrongful acts and omissions of United States Customs and Border Protection (“CBP”)
agents following their apprehension of Mr. Mufioz caused him extraordinary mental anguish that
led to his death, alone in a cell in the Starr County Jail. The CBP agents responsible for his death
acted within the scope of their office or employment under circumstances where the United States,
if a private person, would be liable to Plaintiff in accordance with the laws of the State of Texas.
See 28 U.S.C. § 1346(b).

By The wrongful acts and omissions of the Starr County Defendants after receiving custody
of a distraught Mr. Mufioz from CBP agents also led to his death. Starr County employees failed
to accommodate Mr. Mufioz’s disability, and to provide him with proper housing and monitoring,
in violation of his federal constitutional rights and in contravention of his rights under the ADA

and RA.

6. As alleged with greater specificity below, Mr. Mufioz died as a result of the negligent

actions and omissions, and/or intentional, knowing or reckless acts, of agents of Customs and

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 6 of 30

Border Protection, an agency of the Defendant United States of America, and detention officers of

the Starr County Sheriff's Office, a part of the County of Starr, Texas.
JURISDICTION AND VENUE

‘Gs This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,
as Plaintiff's claims arise under the Constitution and laws of the United States. This Court has
jurisdiction to grant relief in this action pursuant to 28 U.S.C. § 1346(b), as Plaintiff brings claims
under the Federal Tort Claims Act.

8. Venue is proper in the Southern District of Texas under 28 U.S.C. § 1402(b) because the
events giving rise to these claims occurred in this judicial district.

9, Plaintiff timely filed an administrative complaint with CBP related to the death of her
husband, Mr. Mufioz, in November 2018.

10. By letter dated February 19, 2019, CBP denied Plaintiffs administrative claim. In the
denial notification, CBP advised Plaintiff that if she disagreed with the denial, she had the right to
file suit in federal district court “no later than six months after the date of mailing this notification.”
11. This instant suit is timely filed under the FTCA, 28 U.S.C. § 2401(b), as it is being filed

within six months of the date of the mailing of the denial of the administrative claim.

JURY DEMAND

12. Plaintiff hereby demands that all eligible claims be tried to a jury.

PARTIES
13, Plaintiff Orlanda del Carmen Pefia Arita is a natural person and a national of Honduras
residing in the United States. She is the widow of the decedent, Mr. Mufioz, and a representative

of his Estate in this action.
Orlanda del Carmen Peita Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD_ Page 7 of 30

14. Plaintiff D.M.A. is a four-year-old minor child and a national of Honduras residing in the
United States. He is the child of Plaintiff Orlanda del Carmen Pefia Arita and Mr. Mufioz. Plaintiff
Orlanda del Carmen Pefia Arita sues as Next Friend of D.M.A.

15. Plaintiff C.M.A. is a nine-year-old minor child and a national of the United States, residing
in the United States. He is the child of Plaintiff Orlanda del Carmen Pefia Arita and Mr. Mufioz.
Plaintiff Orlanda del Carmen Pefia Arita sues as Next Friend of C.M.A.

LG Defendant United States of America is the sovereign nation responsible for the lawful
enforcement of immigration laws through, among others, officers, agents, and employees of the
Department of Homeland Security and its component agency, Customs and Border Protection.
Te, Defendant Alvaro A. Guajardo is an individual who was employed by Defendant United
States of America as a Customs and Border Protection officer at all relevant times. He is sued in
his individual capacity.

18. Defendant Christopher R. Garza is an individual who was employed by Defendant United
States of America as a Customs and Border Protection officer at all relevant times. He is sued in
his individual capacity.

19. Defendant Jorge Flores is an individual who was employed by Defendant United States of
America as a Customs and Border Protection officer at all relevant times. He is sued in his
individual capacity.

20. Defendant Abram Lerma is an individual who was employed by Defendant United States
of America as a Customs and Border Protection officer at all relevant times. He is sued in his

individual capacity.

Orlanda del Carmen Petia Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD_ Page 8 of 30

21. Unknown United States Customs and Border Protection Agents were individuals employed
as border patrol agents of the Defendant United States of America at all times relevant to this
complaint. They are sued in their individual capacities.

ao Defendant County of Starr, Texas is a local government and political subdivision of the
State of Texas. At all relevant times, the County of Starr, Texas has received federal funds,
including through the Department of Homeland Security to house Customs and Border Protection
detainees.

23. Defendant Rene “Orta” Fuentes is the duly elected Starr County Sheriff, and served in this
position at all relevant times. He is sued in his official capacities.

24. Defendant Hector Lopez III is an individual who was employed by Defendant County of
Starr, Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his
individual and official capacities.

23, Defendant Crecencio Galvan is an individual who was employed by Defendant County of
Starr, Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his
individual and official capacities.

26. Defendant Sammy Marroquin is an individual who was employed by Defendant County
of Starr, Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his
individual and official capacities.

27. Defendant Evelario Issac Garza is an individual who was employed by Defendant County
of Starr, Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his

individual and official capacities.

Orlanda del Carmen Peiia Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 9 of 30

28. Defendant Jose Galvan III is an individual who was employed by Defendant County of
Starr, Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his
individual and official capacities.

29; Defendant Raul Garcia is an individual who was employed by Defendant County of Starr,
Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his individual
and official capacities.

30. Defendant Clyde Guerra is an individual who was employed by Defendant County of Starr,
Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his individual
and official capacities.

313 Defendant Javier Vela is an individual who was employed by Defendant County of Starr,
Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his individual
and official capacities.

Se. Defendant Alex Garcia is an individual who was employed by Defendant County of Starr,
Texas as a detention officer at the Starr County Jail at all relevant times. He is sued in his individual

and official capacities.

33. | Unknown Starr County Detention Officers were individuals employed as detention officers

at the Starr County Jail, at all relevant times. They are sued in their individual and official

capacities.
STATEMENT OF FACTS

The Zero Tolerance Policy
34. On April 6, 2018, then-United States Attorney General Jeff Sessions issued a memorandum
to “Federal Prosecutors Along the Southwest Border” directing each United States Attorney’s

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et, al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 10 of 30

Office along the Southwest Border to adopt immediately a zero-tolerance policy for all offenses
referred for prosecution under the United States Code for illegal entry into the United States. This
policy is known as the “Zero Tolerance” policy.

35; The Zero Tolerance policy adopted by the Department of Justice calls for the Department
of Homeland Security to refer one-hundred percent of unlawful Southwest Border crossings to the
Department of Justice for prosecution.

36. On April 23, 2018, the Department of Homeland Security adopted a policy of “pursu[ing]
prosecution of all amenable adults who cross [United States’] border[s] illegally, including
presenting with a family unit, between ports of entry” in coordination with the Department of
Justice.

37: On May 7, 2018, then-Attorney General Jeff Sessions delivered remarks in San Diego,
California, announcing the Zero Tolerance policy and stating that if any foreign national crossed
the border with a child, “that child will be separated from you, probably, as required by law. If you
don’t want your child to be separated, then don’t bring him across the border illegally.”

38. The intent of enacting such policies was to deter future migration by subjecting individuals
detained by CBP agents to harsh treatment likely to cause severe trauma, in order to make
examples of them.

ou: After the enactment of these policies by the Department of Homeland Security and the
Department of Justice, and at all times relevant to this action, CBP agents did not have discretion
in referring individuals who crossed the United States-Mexico border unlawfully for criminal

prosecution.

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 11 of 30

40. CBP agents were aware of this requirement for “Zero Tolerance” prosecutions, and the
intent behind such policies, when, on or about May 11, 2018, Plaintiff, D.M.A., and Mr. Mufioz
crossed the border from Mexico into the United States near Granjeno, Texas.

Detention and Separation of Mr. Mufioz from his Family
41. Mr. Mufioz and his wife, Orlanda del Carmen Pefia Arita, are Honduras citizens. The
couple had lived in the United States for a time, having a child together in the United States. A
growing family, they returned to Honduras to fulfill Mr. Mufioz’s dream of owning and operating
a coffee farm. After Mr. Mufioz’s brother-in-law was murdered in circumstances that suggested
the crime was politically motivated, Mr. Mufioz and his wife feared for their lives and were forced
to flee their coffee farm in 2018, traveling about one month to return to their former home in the
United States.
42. Shortly after the family crossed, they encountered CBP agents, including Defendant Abram
Lerma. Upon being detained, Plaintiff and Mr. Mufioz requested medical aid for Mr. Mufioz due
to blisters on his feet.
42. Defendant Lerma and other CBP agents who encountered the family did not provide Mr.
Mufioz with medical assistance, despite Plaintiffs request to do so.
43. Defendant Lerma and other CBP agents transported Plaintiff, Mr. Mufioz, and D.M.A.
together to the McAllen Central Processing Center in McAllen, Texas.
44, While at the McAllen Central Processing Center, at some point on or about May 11, 2018,
CBP agents forcibly separated Mr. Mufioz from Plaintiff and D.M.A.
45. CBP agents were furthering the intent of the government’s Zero Tolerance policies when

they separated Mr. Mufioz from his family, acting with particular cruelty, emboldened by said

policy.

Orlanda del Carmen Peita Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 12 of 30

46. CBP agents refused to provide medical assistance to Mr. Mufioz at any time during his
time in the McAllen Central Processing Center, despite the fact that Plaintiff and Mr. Mufioz
requested medical aid.

47. On May 12, 2018, agents briefly reunited Mr. Mufioz with his family for the purposes of
interviewing and fingerprinting.

48. CBP agents then again separated Mr. Mufioz from his son, D.M.A.

49. Thereafter, Mr. Mufioz became visibly distraught and erratic due to the stress of this
separation,

50. CBP agents notified Mr. Mufioz that he would be subject to criminal prosecution for illegal

entry into the United States.

SL. Mr. Mufioz became increasingly distraught and mentally unstable due to being separated
from his family.
52; In response to Mr. Mufioz’s evident and acute anguish, CBP agents briefly allowed Mr.

Mufioz to see Plaintiff and D.M.A. again.

53) An unknown CBP agent told Plaintiff that Mr. Mufioz was unstable.

54. In response, Plaintiff again requested that CBP agents provide Mr. Mufioz with medical
attention.

55. After only a few minutes, however, CBP agents once again separated Mr. Mufioz from

Plaintiff and D.M.A., despite Mr. Mufioz’s obvious and visible emotional distress, in furtherance
of the objectives of the Zero Tolerance policy.

56. When Mr. Mufioz embraced D.M.A., only three years old at the time, Mr. Mufioz once
again became increasingly and visibly distraught, and appeared to suffer the physical and

emotional manifestations of a panic attack.

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 13 of 30

Die Plaintiff again raised concerns regarding Mr. Mufioz’s health to CBP agents present.

58. Despite their awareness of Mr. Mufioz’s obvious and apparent severe emotional distress,
CBP agents followed through with their determination to separate him from his family, physically
and forcibly prying the boy from Mr. Mufioz’s arms. This caused Mr. Mufioz to become even more
emotional and unstable.

59. Plaintiff and D.M.A. watched, horrified, as CBP agents dragged Mr. Mufioz away from
them, while Mr. Mufioz yelled and screamed in desperation.

60. After Mr. Mufioz was separated once again from his family, he became more erratic, visibly
distressed, and aggressive towards agents.

61. CBP agents placed Mr. Mufioz alone in a chain-link fenced cage located inside the McAllen
Processing Center. Mr. Mufioz began to shake and kick at the cage. Mr. Mufioz’s visible distress
continued into the evening of May 12, 2018.

62. Sometime that same evening, while Mr. Mufioz was still reeling from being separated from
his family, CBP agents, including Defendant Jorge Flores--purportedly concerned that Mr. Mufioz.
would injure himself or others--transported him to the Starr County Jail.

63. Defendant Jorge Flores was aware that Mr. Mufioz had been separated from his family.
Furthermore, an unknown CBP agent or other employee for Defendant United States of America

informed Defendant Flores that Mr. Mufioz had allegedly “faked” a seizure.

64, The Starr County Jail is approximately 40 miles from the McAllen Central Processing
Center:
65. CBP agents, including Defendants Jorge Flores and Alvaro Guajardo-Martinez, did not

transport Mr. Mufioz to a hospital or other medical facility or otherwise provide him with medical

Orlanda del Carmen Petia Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61. Filed on 10/10/19 in TXSD Page 14 of 30

or psychiatric care despite his clearly urgent and unstable condition, including the allegation that
Mr. Mufioz had possibly suffered a seizure prior to being transported.

66. Once inside the transport vehicle, Mr. Mufioz continued to scream and kick at the windows.
Mr. Mufioz’s behavior was so erratic that CBP agents, including Defendants Jorge Flores and
Alvaro Guajardo-Martinez, were forced to pull over on the side of the highway, return to the
McAllen Central Processing Center to place Mr. Mufioz in a different vehicle, and recruit several
additional CBP agents, including Defendant Christopher Garza, to aid them in transporting Mr.
Mufioz.

67. On more than one occasion during both the first attempted trip and second completed trip
to the Starr County Jail, Mr. Mufioz expressed to agents, including Defendants Jorge Flores,
Alvaro Guajardo-Martinez, and Christopher Garza, his belief that CBP agents had, or were going
to, murder his family, and that they were transporting him to the Starr County Jail so that he could
also be killed.

68. On the drive to the Starr County Jail, it was, or should have been, evident to CBP agents,
including Defendants Jorge Flores, Alvaro Guajardo-Martinez, and Christopher Garza, that Mr.
Mufioz was in need of psychiatric and medical care.

69. CBP agents, including Defendants Jorge Flores, Alvaro Guajardo-Martinez, and Christopher
Garza had an opportunity to transport Mr. Mufioz to a medical facility to obtain psychiatric and

any other necessary medical treatment, but failed to do so.

Detention at Starr County Jail
70. When CBP agents arrived at the Starr County Jail with Mr. Mufioz, Starr County detention
officers, including Defendants Hector Lopez IH, Crecencio Galvan, and Clyde Guerra, took

physical custody of Mr. Mufioz. He was still visibly agitated and erratic.

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. -Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 15 of 30

71. At that time, CBP agents, including Defendant Jorge Flores, advised Starr County Jail
officers, including Defendants Hector Lopez III and Raul Garcia, that Mr. Mufioz had supposedly
“faked” a seizure, and that Mr. Mufioz had told CBP agents that Starr County officers wanted to
kill him,

ta CBP agents did advise, or should have advised, Starr County detention officers of the fact
that Mr. Mufioz was in distress because they had separated Mr. Mufioz from his family.

73. Starr County detention officers, including Defendants Hector Lopez III, Crecencio Galvan,
and Clyde Guerra took custody of Mr. Mufioz and booked him into the jail.

74, Shortly after arriving at the Starr County Jail, Mr. Mufioz got into a physical altercation
with detention officers, Defendants Hector Lopez III and Crecencio Galvan. This was due at least
in part to Mr. Mufioz’s continued emotional distress.

i: Following this altercation, and having observed Mr. Mufioz’s overall unstable and
distressed state, Starr County detention officers knew or should have known that Mr. Mufioz posed
a danger to himself or others.

76. Upon booking Mr. Mufioz into the jail, Starr County detention officers placed Mr. Mufioz

in a padded cell.
Th The cell where Mr. Mufioz was placed was equipped with a camera.
78. Starr County detention officers permitted Mr. Mufioz to keep an article of clothing with

long sleeves.

2, Starr County detention officers knew that Mr. Mufioz was suffering from mental distress,

but did not seek psychiatric care for Mr. Mufioz.

80. The Texas Commission on Jail Standards is an agency of the State of Texas charged with

overseeing County Jail standards and conditions throughout the State of Texas.

Orlanda del Carmen Peiia Arita vy. USA & County of Starr, Texas, et. al. - Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 16 of 30

81. Regulations of the Texas Commission on Jail Standards require that face-to-face interaction
be had every thirty minutes with individuals who are “known to be assaultive, potentially suicidal,
mentally ill, or who have demonstrated bizarre behavior.” See, 37 TAC § 275.1.

82. ‘Texas Commission on Jail Standards regulations represent a minimum standard that may
not be appropriate in circumstances where, as in Mr. Mufioz’s, more frequent supervision is
needed.

83. Upon booking him, Starr County officers knew that Mr. Mufioz was assaultive, potentially
suicidal, mentally ill, and/or had demonstrated bizarre behavior.

84. During the evening of May 12, 2018 and morning of May 13, 2018, Starr County officers
failed to have face-to-face interactions with Mr. Mufioz at an interval appropriate to prevent his
death, let alone at the bare minimum 30 minute intervals required under the Texas Commission
on Jail Standards. 86. Starr County officers additionally falsified their observation rounds in the
Starr County jail observation log to hide their failure to adequately conduct these face-to-face
interactions.

85. Around 9 a.m. on the the morning of May 13, 2018, Mr. Mufioz took a long-sleeved article
of clothing, and knelt down on the floor next to a drainage grate in the cell.

86. Mr. Mufioz tied one end of the article of clothing to the drainage grate, making a noose
with the other end.

87. | Mr. Mufioz then slipped the noose around his neck, and laid down in the middle of the cell.
88. | Mr. Mufioz proceeded to turn his body around the drain, like the hands of a clock,, resulting

in the tightening of the noose around his neck.

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 17 of 30

89. Mr. Mufioz continued in this manner, allowing the noose to constrict his airway, until he
finally asphyxiated and died. This process took a substantial amount of time, during which Mr.
Mufioz paused several times before continuing to tighten the noose.

90. This sequence of events was captured on the live-feed from the camera in Mr. Mufioz’s
cell. Despite this, Mr. Mufioz’s body was not found until around 10 a.m.

91, Defendants Jose Galvan III, Javier Vela, Sammy Marroquin, Alex Garcia, and Evelario
Garza were aware that, as a part of their job duties, they were required to perform regular, and at
minimal face-to-face checks every thirty minutes on Mr. Mufioz, and failed to do so.

92. Mr. Mufioz died because Starr County officials failed to take away the article of clothing,
failed to provide him a safe cell, and failed and/or refused to observe and supervise him adequately.
23. Mr. Mufioz’s wife and minor children have been harmed by having their next of kin die a
horrible and preventable death. Plaintiff and her children have suffered emotional pain, torment,

and suffering due to Mr. Mufioz’s death.
CAUSES OF ACTION

First Cause of Action: Federal Tort Claims Act - 28 U.S.C. § 1346(b)
Intentional Infliction of Emotional Distress

(Against the United States of America)

94, Plaintiff re-alleges and incorporates by reference paragraphs 34 — 93 above.
95. CBP agents acted within the scope of their office or employment under circumstances where

the United States, if it were a private person, would be liable to Plaintiff in accordance with the

laws of the State of Texas. See, 28 U.S.C. § 1346(b).

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al, - Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 18 of 30

96. Under Texas law, intentional infliction of emotional distress exists where (1) a defendant
acts intentionally or recklessly, (2) the conduct was extreme and outrageous, (3) a defendant’s
actions caused the emotional distress, and (4) the emotional distress plaintiff suffered was extreme.
Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004). “Severe emotional
distress is distress that is so severe that no reasonable person could be expected to endure it.” GTE
Sw., Inc. v. Bruce, 998 S.W.2d 605, 618 (Tex. 1999).

97. CBP agents, including Defendants Jorge Flores and Christopher Garza knowingly,
intentionally, and/or recklessly caused Mr. Mufioz and Plaintiff severe emotional distress by
separating Mr. Mufioz from Plaintiff and D.M.A.

98. CBP agents took these actions in furtherance of the Zero Tolerance policy enacted by
Defendant United States of America, which policy was to intentionally separate parents from
children in order to inflict extreme emotional distress, so that they would serve as examples to
other potential asylum seekers who would be deterred from taking similar action after observing
such suffering.

99, CBP agents’ conduct of separating Mr. Mufioz from his wife and young son in a foreign
country and in the custody of a foreign law enforcement agency was extreme and outrageous. CBP
agents’ continued decision to briefly reunite Mr. Mufioz with his family, allegedly allowing him
to embrace his son, only to forcibly remove the boy from his arms while he became visibly
distressed, was extreme and outrageous conduct that no person should be expected to endure.
100. CBP agents’ knowing or reckless conduct caused Mr. Mufioz to suffer extreme emotional
distress that continued for an extended period of time.

101. The emotional distress caused by CBP agents’ actions was severe and contributed to his

death.

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al. - Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 19 of 30

102. CBP agents’ forced separation of Plaintiff and D.M.A. from Mr. Mufioz on multiple
occasions, including being forced to watch agents drag their family member away, caused both
Plaintiff and D.M.A. to suffer severe emotional distress.

103. C.M.A. suffered severe emotional distress after being advised that his father suffered such
a violent and emotionally distraught final day alive.

104. The harm suffered by Plaintiff and D.M.A. due to CBP agents’ actions was severe, and
will in all likelihood continue into the future.

105. CBP agents’ actions constitute intentional infliction of emotional distress under Texas law.
106. Plaintiff is entitled to actual and compensatory damages individually, as a representative

of Mr. Mufioz’s Estate, and as next friend of D.M.A and C.M.A.

Second Cause of Action: Federal Tort Claims Act - 28 U.S.C. § 1346(b)
Negligence
(Against the United States of America)
107. Plaintiff re-alleges and incorporates by reference paragraphs 34 — 93 above.
108. CBP agents acted within the scope of their office or employment under circumstances
where the Defendant United States of America, if it were a private person, would be liable to
Plaintiff in accordance with the laws of the State of Texas. See, 28 U.S.C. § 1346(b).
109. Under Texas law, a claim for negligence requires that a (1) defendant owed the plaintiff a
legal duty, (2) defendant breached that duty, and (3) defendant’s breach proximately caused
damages to the plaintiff. Bustamante v. Ponte, 529 S.W.3d 447, 456 (Tex. 2017).
110. Defendants United States of America, and CBP agents, including Defendants Jorge Flores

and Christopher Garza, owed a legal duty of care to Mr. Mufioz as a detainee in their custody,

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al. -Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 20 of 30

111. CBP officers, including Defendants Jorge Flores and Christopher Garza, breached the duty
they owed to Mr. Mufioz when they failed to provide him with appropriate medical care, including,
but not limited to, in the form of psychiatric treatment after CBP officers caused his disturbed
mental state by separating him from his wife and son.

112. CBP agents’ failure to provide Mr. Mufioz with medical care in these circumstances
proximately caused Mr. Mufioz’s injuries and death.

113. Defendant is liable for the negligent acts of CBP employees acting on its behalf.

114. The actions of Defendant constitute negligence under Texas law.

115. Plaintiff is entitled to actual and compensatory damages individually, as a representative

of Mr. Mufioz’s Estate, and as next friend of D.M.A and C.M.A.

Third Cause of Action: Federal Tort Claims Act - 28 U.S.C. § 1346(b)
Gross Negligence

(Against the United States of America)

116. Plaintiff re-alleges and incorporates by reference paragraphs 34 — 93 above.

117. | Named and Unknown CBP agents acted within the scope of their office or employment
under circumstances where Defendant United States of America, ifit were a private person, would
be liable to Plaintiff in accordance with the laws of the State of Texas. See 28 U.S.C. § 1346(b).
118. Under Texas law, gross negligence involves two components: “(1) viewed objectively from
the actor’s standpoint, the act or omission complained of must involve an extreme degree of risk,
considering the probability and magnitude of the potential harm to others; and (2) the actor must
have actual, subjective awareness of the risk involved, but nevertheless proceed in conscious
indifference to the rights, safety, or welfare of others.” Lee Lewis Const., Inc. v. Harrison, 70

S.W.3d 778, 785 (Tex. 2001) (internal citations omitted).
Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. -Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 21 of 30

119. Defendant United States of America’s actions involved an extreme degree of risk. CBP
agents recognized the mental and emotional stress their actions placed on Mr. Mufioz.

120. Following the agents’ initial separation of the family, Mr. Mufioz became extremely
distraught, including his kicking and shaking the cage in which he was located. As such, agents
were objectively and subjectively aware that their actions posed an extreme risk of harm.

121. Despite knowing this, agents continued with their decision to intentionally separate Mr.
Mufioz from his family.

122. Mr. Mufioz’s injuries and death were caused by the grossly negligent or wrongful acts or
omissions of CBP agents when they separated him from his family and failed to provide him with
adequate medical treatment.

123. Through their grossly negligent actions, CBP agents violated their duty to provide Mr.
Mufioz with medical attention, which resulted in Mr. Mufioz becoming distraught and taking his
own life.

124. The gross negligence of CBP agents caused Mr. Mufioz’s injuries and death. Defendant is
liable for the grossly negligent acts of CBP agents acting on its behalf.

125. ‘The actions of Defendant constitute gross negligence under Texas law.

126. Plaintiff is entitled to actual and compensatory damages individually, as a representative

of Mr. Mufioz’s Estate, and as next friend of D.M.A and C.M.A.

Fourth Cause of Action: Bivens

(Against All Named and Unknown Customs and Border Protection Agents in their
Individual Capacities)

127. Plaintiff re-alleges and incorporates by reference paragraphs 34 — 93 above.

Orlanda del Carmen Pefia Arita v, USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 22 of 30

128. Torecover damages for a federal agent’s violation of their constitutional rights, a plaintiff
must establish a (1) constitutional violation (2) by individual federal defendants acting under color
of federal law or authority. See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).

129. All Named and Unknown CBP agents, by separating him from his family and, despite his
becoming significantly emotionally distraught as a result of the separation, failing to provide him
with medical attention, violated Mr. Mufioz’s right under the Fifth Amendment of the United
States Constitution to be free from the deprivation of life and liberty without due process of law.
130. All Named and Unknown CBP agents were acting within the scope of their authority as

federal law enforcement agents when they violated Mr. Mufioz’s constitutional rights.

131.  Plaintiffis entitled to actual, compensatory, and punitive damages as a result of these CBP
agents’ violations of Mr. Mufioz’s constitutional rights individually, as a representative of Mr.

Mufioz’s Estate, and as next friend of D.M.A and C.M.A.

Fifth Cause of Action: 42 U.S.C. § 1983

(Against the County of Starr, Texas; the Starr County Sheriff in his Official Capacity; and
All Other Named and Unknown County of Starr Employees in their Individual and Official
Capacities)

132. Plaintiff re-alleges and incorporates by reference paragraphs 34 — 93 above.

133. Plaintiff is entitled to relief under 42 U.S.C. § 1983, which establishes a cause of action
where (1) a person acting under color of any statute, ordinance, regulation, custom, or usage, of
any State or Territory or the District of Columbia (2) subjects, or causes to be subjected, any citizen
of the United States or other person within the jurisdiction thereof to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 23 of 30

134. Both individual State actors and local government units are “persons” under 42 U.S.C. §
1983 and both may be held liable for violating a plaintiffs constitutional rights. To establish a
local government unit’s liability for a constitutional violation, “a plaintiff must identify: (1) an
official policy (or custom), of which (2) a policymaker can be charged with actual or constructive
knowledge, and (3) a constitutional violation whose ‘moving force’ is that policy or custom.” Valle
v. City of Houston, 613 F.3d 536, 541-42 (Sth Cir. 2010) (citation and internal quotation marks
omitted).

135. Mr. Mufioz was a pretrial detainee. As such, he was entitled to medical care and safety
under the due process guarantees of the Fourteenth Amendment. Hare v. City of Corinth, 74 F.3d
633, 639 (Sth Cir. 1996) (en banc).

136.  Itisa violation of a pretrial detainee’s due process right to medical care or protection from
suicide if detention officers act or fail to act with subjective deliberate indifference to the detainee’s
rights. Id. at 636.

137. All Named and Unknown Starr County detention officers were aware that Mr. Mufioz was
suffering from mental distress that made him a danger to himself or others. Despite this, Starr
County detention officers (i) did not seek medical attention for him; (11) placed him in a cell with
an item of clothing that he could use to kill himself; and (iii) did not monitor him adequately given
the circumstances, and at a minimum, in accordance with State regulations.

138. All Named and Unknown Starr County detention officers’ actions in failing to provide him
with medical care and safety rise to the level of deliberate indifference to his safety in these
circumstances, including conducting fewer, irregular observations than required and altering the

observation logs.

Orlanda del Carmen Pena Arita vy. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 24 of 30

139. Defendant County of Starr, Texas, had, or has, a custom of failing to adequately monitor
inmates at risk of self-harm, including in contravention of binding regulations promulgated by the
Texas Commission on Jail Standards.

140. Starr County was deliberately indifferent to, and allowed to continue, the persistent,
widespread custom of inadequately monitoring and providing care to detainees. Starr County failed
to supervise, investigate, or discipline officers for fostering a high-risk environment for suicide,
such as monitoring detainees at irregular intervals and routinely altering the monitoring logs.

141. Starr County Sheriff, Rene “Orta” Fuentes, is responsible for setting policy and directing
customs at the Starr County Jail. Sheriff Fuentes had actual or constructive knowledge that the
Starr County Jail was not adequately monitoring detainees and failing to provide a suicide-safe
environment.

142. All Named and Unknown Starr County detention officers’ failure to monitor Mr. Mufioz
in accordance with the Starr County Jail’s custom of failing to adequately supervise inmates, and
ignoring basic regulations regarding the supervision of inmates was the moving force behind

detention officers’ violation of Mr. Mufioz’s constitutional rights.

143. All Named and Unknown Starr County detention officers were acting under the color of
law as State law enforcement officers when they failed to provide him with medical care and

safety, in contravention of Mr. Mufioz’s Constitutional rights.

Sixth Cause of Action: 42 U.S.C. § 12132 and 29 U.S.C. § 701 et seq.
Americans with Disabilities Act and the Rehabilitation Act

(Against the County of Starr, Texas)

144. Plaintiff re-alleges and incorporates by reference paragraphs 34 — 93 above.

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 25 of 30

145. The ADA prohibits discrimination by public entities. To establish such discrimination, a
plaintiff must allege: (1) that he has a qualifying disability; (2) that he is being denied the benefits
of services, programs, or activities for which the public entity is responsible, or is otherwise
discriminated against by the public entity; and (3) that such discrimination is by reason of his
disability.

146. The Rehabilitation Act and the ADA are judged under the same legal standard.
Jurisprudence interpreting one is generally applicable to the other and the statutes share the same
definitions and claims.

147. Mr. Mufioz was a qualified person with a disability. The mental trauma Mr. Mufioz suffered
as a result of the emotional and physical distress caused by CBP agents’ violent separation of him
from his family constituted a mental impairment that substantially limited his abilities to think,
separate reality from paranoia, communicate, and care for himself. Mr. Mufioz’ mental impairment
therefore qualified as a disability under the ADA and the Rehabilitation Act.

148. Mr. Mufioz was “otherwise qualified” to participate in the benefits, programs, and activities
related to his removal and detention. Because Mr. Mufioz suffered from a qualifying disability
under the ADA and Rehabilitation Act, the County of Starr, Texas and Starr County detention
officers had a responsibility to provide safe confinement, including safe housing and adequate
monitoring.

149, As a local government, the County of Starr, Texas, including its component the Starr
County Sheriff's Office, constitutes a public entity. 42 U.S.C. § 12131(1)(A-B).

150. The County of Star, Texas receives financial assistance from the federal government,
including to operate “programs or activities” to detain immigrants, such as safe housing and proper

care for immigrants. 29 US.C. § 794(b)(1)(A).

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 26 of 30

151. All Named and Unknown officers were acting within the scope of their employment with
the County of Starr, Texas when it was open, obvious, and apparent to all Named and Unknown
Starr County detention officers that Mr. Mufioz was suffering from a mental impairment during
his time in their custody.

152. Despite being aware of his disability and the need to provide a safe physical environment
with regular officer observation, all Named and Unknown Starr County detention officers failed
to take reasonable steps to accommodate Mr. Mufioz’s disability, such as by restricting his access
to the drain to which he tied his clothing, monitoring him via the camera in his cell, or conducting
face-to-face observation more frequently.

153. Asaresult of the discrimination, Mr. Mr. Mufioz was denied the benefits of safe housing
and medical care. The reasonable accommodations necessary for Mr. Mufioz’s disability would
not have been unduly burdensome or a fundamental alteration in the program. 150. Defendant
County of Starr, Texas’s failure to take these reasonable steps to accommodate Mr. Mufioz’s open,
obvious, and apparent limitations constituted intentional discrimination on the basis of his
disability under the ADA and the Rehabilitation Act.

154. Plaintiffis entitled to actual, compensatory, and punitive damages due to Defendant County

of Starr, Texas’s violation of Mr. Mufioz’s rights under the ADA and the Rehabilitation Act.

PRAYER FOR RELIEF
155. Plaintiff therefore respectfully requests a judgment against Defendants for:

(a) actual and compensatory damages arising from the negligence and/or
intentional, knowing, or reckless actions of Defendant United States of America’s
employees and agents in violation of the FTCA, resulting in Mr. Mufioz’s death;

(b) actual, compensatory, and punitive damages arising from Defendants, all

Named and Unknown CBP Agents’ and Defendants Named and Unknown Starr

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. - Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 27 of 30

County jail officials’ deliberate indifference to the risk of suicide posed by Mr.
Mufioz, in violation of his constitutional rights under the Fifth Amendment,
resulting in Mr. Mufioz’s death;

(c) actual and compensatory damages arising from Defendant Starr County’s policy
or custom of failing to adequately monitor inmates at risk of self-harm, resulting in
Mr. Mufioz’s death;

(d) actual, compensatory, and punitive damages arising from Defendant County of
Starr, Texas’s for failing to reasonably accommodate Mr. Mufioz’s disability,
resulting in Mr. Mufioz’s death;

(e) actual and compensatory damages for funeral, burial, and other costs pertaining
to Mr. Mufioz’s death;

(f) reasonable and necessary attorneys’ fees and costs; and

(g) any such other relief as this Court deems just and proper.

Dated: October 2, 2019

Respectfully Submitted,

Texas Civil Rights Project

/s/Erin D. Thorn

Efrén C. Olivares
Attorney-in-Charge for Plaintiff
State Bar No. 24065844

SDTX Bar No. 1015826
efren@texascivilrightsproject.org
Erin Thorn Vela

State Bar No. 24093261

SDTX Bar No. 2744303
erin@texascivilrightsproject.org
Zachary Dolling

State Bar No. 24105809

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. —Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 28 of 30

SDTX Bar No. 3290949
zachary(@texascivilrightsproject.org
Ricardo Garza

State Bar No. 24109912

SDTX Bar No. 3336127
ricky@texascivilrightsproject.org
1017 W. Hackberry Ave.

Alamo, Texas 78516

Tel: (956) 787-8171 ext. 125

John Escamilla*

State Bar no. 00793699
Escamilla Law Firm PLLC
john@escamillalawfirm.com
1021 Martin Ave.

McAllen, Texas 78504

Tel: (956) 618-4999

Fax: (888) 635-4715

*Pro hac vice

THE VARGAS LAW OFFICE
Daniel E. Vargas

State Bar No. 24072403
Federal ID No. 1286250

220 South 12th. Ave., Suite A
Edinburg, Texas 78539

Ph: (956) 287-3743

Fx: (956) 287-3992

Em: thevargaslawoffice@egmail.com
Attorneys for Plaintiff

Orlanda del Carmen Pefia Arita

Orlanda del Carmen Pefia Arita v. USA & County of Starr, Texas, et, al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 29 of 30

CERTIFICATE OF SERVICE

I, Erin D. Thorn, hereby certify that a copy of the foregoing Second Amended Complaint will be
timely served on all Defendants in accordance with the Federal Rules of Civil Procedure.

/s/Erin D. Thorn
Erin D. Thorn

Orlanda del Carmen Pefia Arita vy. USA & County of Starr, Texas, et. al. — Second Amended Complaint
Case 7:19-cv-00288 Document 61 Filed on 10/10/19 in TXSD Page 30 of 30
